Name: Commission Regulation (EEC) No 2832/92 of 29 September 1992 closing the standing invitation to tender in Germany, France and Italy for the free supply of tinned beef to the victims of the conflict in what was formerly Yugoslavia as provided for in Regulation (EEC) No 2688/92
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 285/26 Official Journal of the European Communities 30 . 9. 92 COMMISSION REGULATION (EEC) No 2832/92 of 29 September 1992 closing the standing invitation to tender in Germany, France and Italy for the free supply of tinned beef to the victims of the conflict in what was formerly Yugoslavia as provided for in Regulation (EEC) No 2688/92 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 2066/92 (2), and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 2344/92 of 10 August 1992 laying down detailed rules applicable to the free supply of agricultural products to the victims of the conflict in what was formerly Yugoslavia, as provided for in Council Regulation (EEC) No 21 39/92 (3), provides for allocation of the supply of tinned beef under Regula ­ tion (EEC) No 2139/92 (4) to be made by invitation to tender ; whereas the invitations to tender for the free supply of processed products cover the quantities of basic products to be taken from intervention stocks as payment in kind for these supplies, and for the transport and other related costs ; Whereas Commission Regulation (EEC) No 2688/92 (*) provided for a standing invitation to tender for the supply of 485 tonnes of tinned beef to be delivered to the repre ­ sentatives of the United Nations High Commissioner for Refugees in Ljubljana, Split, Zagreb, Belgrade, Novi Sad, Pdogorica and Skopje ; whereas the overall quantity of 485 tonnes has been fully awarded in the first partial tender ; Whereas the tender should therefore be closed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 The standing invitation to tender in Germany, France and Italy for the free supply of tinned beef to the victims of the conflict in what was formerly Yugoslavia, as provided for by Regulation (EEC) No 2688/92, is closed. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 September 1992. For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No L 148, 28 . 6. 1968, p. 24. (2) OJ No L 215, 30. 7. 1992, p. 49. (3) OJ No L 227, 11 . 8 . 1992, p. 18 . O OJ No L 214, 30. 7. 1992, p. 8 . O OJ No L 272, 17. 9 . 1992, p. 28.